In proceedings pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated March 13, 1974, which, upon two determinations that appellant was a juvenile delinquent, placed him on probation. Appellant has brought up for review only one of said determinations, that under the petition in Docket No. D 2622/74. Order reversed, on the facts, said petition dismissed and proceeding remanded to the Family Court for the making of a new order of disposition with regard to the other determination, that under Docket No. 17206/73. The allegations of the petition under Docket No. D 2622/74 were not proven beyond a reasonable doubt. Furthermore, the evidence did not support a finding that, beyond a reasonable doubt, there had been an attempt at coercion. Gulotta, P. J., Rabin, Martuscello, Cohalan and Shapiro, JJ., concur.